                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Lana J. Wood,

               Plaintiff,
                                                     No. 18 C 629
v.
                                                     Magistrate Judge Jeffrey T. Gilbert
David A. Wood,

               Defendant.

                                             ORDER

       Plaintiff’s Motion to Compel Disclosure In Furtherance Of Settlement Agreement [ECF

30] is denied for the reasons stated on the record at the Motion hearing held today and expanded

upon in this Order. See Statement for further details.

                                          STATEMENT

       Plaintiff purports to file her Motion under Rule 37(a)(1) of the Federal Rules of Civil

Procedure. Rule 37(a)(1) and Rule (a)(2)(A) provide that a party may move for an order

compelling another party to make a proper Rule 26(a) disclosure. See 1993 Advisory Committee

Notes to Rule 37 (“Pursuant to new subdivision (a)(2)(A), a party dissatisfied with the disclosure

made by an opposing party may under this rule move for an order to compel disclosure.”). Rule

37(a)(1) is not a free-floating vehicle for a party to seek disclosure of any or all information that

one party may want the other party to disclose in a case pending in federal court.

       The parties settled this case at a settlement conference held on July 16, 2108. [ECF 26.]

They reported in open court on August 23, 2018, that they had documented their settlement and

they would file a stipulation to dismiss before the assigned District Judge. [ECF 28.] Sometime

between August 23, 2018 and October 9, 2018, the date Plaintiff filed her Motion, on the way to



                                                 1
the courthouse to file the stipulation of dismissal, so to speak, Plaintiff received profit and loss

statements for the company she owns with Defendant, her former husband, that she says show an

abnormally large amount of legal fees paid by that company this year. Plaintiff’s Motion [ECF

30] at 2-3. That caused Plaintiff to believe that her Defendant had breached paragraph 1(i) of the

parties’ settlement agreement in this case that provides “[e]ach of the parties hereto agrees to

bear its own attorneys’ fees and costs incurred in the Petition for Contempt and the Federal Court

Action.” Plaintiff’s Motion [ECF 30] at 2. 1 Plaintiff thereafter filed the present Motion to

compel Defendant to disclose billing records from lawyers that would show the reason for what

she contends are larger than usual legal fees reported in the company’s profit and loss statements.

        As stated above, this case is settled. Defendant filed a Declaration stating that he has

fulfilled all his obligations under the settlement agreement. Defendant’s Response to Plaintiff’s

Motion [ECF 37] at Exhibit A.            The parties, through counsel, acknowledged during this

morning’s hearing that but for the present dispute about payment of legal fees, the parties

intended to file a stipulation to dismiss this lawsuit with prejudice.              If Plaintiff believes

Defendant breached the settlement agreement, that is a separate claim or lawsuit. There is no

pending claim in this case that has anything to do with whether the parties’ jointly-owned

company did or did not pay Defendant’s legal fees in this case or some other fees related to the

dispute in this case between Plaintiff and Defendant.            The company is not even a named

defendant or party to this case. If Plaintiff has a right as a shareholder in the company she jointly

owns with Defendant to inspect the company’s books or records, that is not a right that can be

enforced in this court based on the claims asserted or pleadings filed in this case.



1
 The settlement agreement is confidential and is not part of the record in this case or for purposes of
Plaintiff’s Motion. Plaintiff’s counsel did bring a copy of the settlement agreement to today’s hearing and
the Court can confirm that paragraph 1(i) of the agreement reads as Plaintiff says it read in her Motion.
                                                    2
        Discovery under the Federal Rules of Civil Procedure is limited to “any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case . .

. .” FED.R.CIV.P. 26(b)(1). To the extent Plaintiff is seeking discovery with her Motion, that

discovery is not relevant to a claim or defense in this case nor proportional to the needs of this

case which has been settled. To the extent Plaintiff is seeking discovery with her Motion that she

hopes will animate a new claim against Defendant, that also is not a proper subject of discovery

in this case. Ossola v. American Express Company, 2015 WL 5158712, at *2 and *4 (N.D. Ill.

2015) (“discovery is for uncovering information relevant to an existing claim or defense [ ] the

court [ ] has the authority to confine discovery to claims and defenses asserted in the pleadings,

and [ ] the parties have no entitlement to discovery to develop new claims or defenses that are

not identified in the pleadings.”)

        The Court understands Plaintiff is concerned, perhaps with good reason, that Defendant

breached their settlement agreement by using company funds to pay his lawyers. In the Court’s

view, however, that is not a concern that justifies the relief Plaintiff is seeking in her Motion. It

may be a basis for relief for Plaintiff in another case in another court in a different court system

unless there is a basis for federal jurisdiction for that claim and, again, no such basis has been

asserted in this case.

        It is worth noting that Plaintiff does not contend that the settlement should be undone

because Defendant used company monies to pay his attorneys’ fees in breach of the settlement

agreement. That presumably would entail Plaintiff returning to Defendant the money she was

paid under the settlement agreement, and she is not offering to do that.           Rather, Plaintiff

apparently wants the settlement to remain in place but also wants to enforce the provision in the

settlement agreement that each party pay his and her own attorneys’ fees incurred in the



                                                 3
litigation referenced in the settlement agreement. In the Court’s view, that is a claim that must

be litigated, if at all, in a different lawsuit than this one.

        Although not completely on point, the following cases support the Court’s ruling that the

breach of a settlement agreement is, in essence, a breach of contract that may give rise to a new

lawsuit but is not within the ambit of the court’s jurisdiction over the federal claims that were

resolved in the settlement agreement that ended this case even when, as here, the underlying

federal lawsuit has not yet been dismissed. Miksis v. Evanston Township High School District

#202, 235 F.Supp.3d 960, 978 (N.D. Ill. 2017) (hold that “a settlement agreement is a type of

contract, and it is well established that a claim for breach of contract generally does not give rise

to federal question jurisdiction even if part of the consideration for the agreement is dismissal of

an earlier federal suit alleging claims arising under federal law.”); Cf. Kokkonen v. Guardian Life

Ins. Co. of America, 511 U.S. 375, 382 (holding that the enforcement of a settlement agreement

generally is for state courts, unless there is some independent basis for federal jurisdiction.)

        Therefore, for these reasons, Plaintiff’s Motion to Compel Disclosure In Furtherance Of

Settlement Agreement [ECF 30] is denied. That disposes of the matter that was referred to this

Magistrate Judge for decision by the District Judge [ECF 33, 34].              The Court, however,

recommends to the parties and to the District Judge that this case be dismissed, either by

stipulation or on a motion to be filed by Defendant, pursuant to and in accordance with the

parties’ settlement agreement but without prejudice to any claim Plaintiff may have for breach of

paragraph 1(i) of the settlement agreement.

        It is so ordered.

                                                          ___________________________
                                                          Jeffrey T. Gilbert
                                                          United States Magistrate Judge
Dated: November 7, 2018

                                                     4
